                          Case 18-35304 Document 13 Filed in TXSB on 10/11/18 Page 1 of 3

 Fill in this information to identify the case:

 Debtor name         Square Melons, Inc

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)          18-35304
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $91,598.00
           Amailey Plumbing                                                   Contingent
           One Sugar Creek Center Blvd, Suite 880                             Unliquidated
           Sugar Land, TX 77478                                               Disputed
           Date(s) debt was incurred 8/23/2013
                                                                             Basis for the claim:    Purported Breach of Contract
           Last 4 digits of account number None
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $33,772.79
           Batool Hassan                                                      Contingent
           6107 Baron Hill Lane                                               Unliquidated
           Sugar Land, TX 77479                                               Disputed
           Date(s) debt was incurred 1/01/2018
                                                                             Basis for the claim:    Partner Buyout
           Last 4 digits of account number None
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $51,526.31
           BBVA Compass Bank                                                  Contingent
           PO Box 192                                                         Unliquidated
           Birmingham, AL 35201-0192                                          Disputed
           Date(s) debt was incurred 2/2015
                                                                             Basis for the claim:    Revolving Line of Credit
           Last 4 digits of account number 4531
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $14,474.85
           BBVA Compass Bank                                                  Contingent
           PO Box 192                                                         Unliquidated
           Birmingham, AL 35201-0192                                          Disputed
           Date(s) debt was incurred 2/2015
                                                                             Basis for the claim:    Revolving Line of Credit
           Last 4 digits of account number 3810
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         52114                                               Best Case Bankruptcy
                          Case 18-35304 Document 13 Filed in TXSB on 10/11/18 Page 2 of 3

 Debtor       Square Melons, Inc                                                                      Case number (if known)            18-35304
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $7,890.60
           Department of the Treasury                                         Contingent
           IRS                                                                Unliquidated
           Ogden, UT 84201-0005                                               Disputed
           Date(s) debt was incurred 5/2018
                                                                             Basis for the claim:    Payroll Taxes
           Last 4 digits of account number 5621
                                                                             Is the claim subject to offset?    No  Yes
 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $78,313.38
           Hooten Family Trust                                                Contingent
           11111 Katy Freeway Suite 535                                       Unliquidated
           Houston, TX 77079                                                  Disputed
           Date(s) debt was incurred 1/29/2016
                                                                             Basis for the claim:    Office Lease
           Last 4 digits of account number 78
                                                                             Is the claim subject to offset?    No  Yes
 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $36,643.75
           Mighty Inyang                                                      Contingent
           2616 S Loop W., Suite 210                                          Unliquidated
           Houston, TX 77054                                                  Disputed
           Date(s) debt was incurred 7/2015
                                                                             Basis for the claim:    Purported Breach of Contract
           Last 4 digits of account number None
                                                                             Is the claim subject to offset?    No  Yes
 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,000.00
           Safeer Hassan                                                      Contingent
           6107 Baron Hill Lane                                               Unliquidated
           Sugar Land, TX 77479                                               Disputed
           Date(s) debt was incurred 2/17/2015-1/25/2016
                                                                             Basis for the claim:    Loans
           Last 4 digits of account number None
                                                                             Is the claim subject to offset?    No  Yes
 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $18,196.00
           TBF Financial LLC                                                  Contingent
           740 Waukegan Rd Suite 404                                          Unliquidated
           Deerfield, IL 60015                                                Disputed
           Date(s) debt was incurred 9/21/2015
                                                                             Basis for the claim:    Revolving Line of Credit
           Last 4 digits of account number unknown
                                                                             Is the claim subject to offset?    No  Yes
 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,719.01
           The Apex Organization, Inc.                                        Contingent
           10849 Kinghurst Street, Suite 135                                  Unliquidated
           Houston, TX 77099                                                  Disputed
           Date(s) debt was incurred 6/27/2012-7/16/2018
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number None
                                                                             Is the claim subject to offset?    No  Yes
 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $22,700.00
           Transco Labs LLC                                                   Contingent
           9100 Southwest Freeway, Suite 201                                  Unliquidated
           Houston, TX 77074                                                  Disputed
           Date(s) debt was incurred 1/03/2017-9/10/2018
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                          Case 18-35304 Document 13 Filed in TXSB on 10/11/18 Page 3 of 3

 Debtor       Square Melons, Inc                                                                 Case number (if known)           18-35304
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       Safeer Hassan
           6107 Baron Hill Lane                                                                  Line      3.3
           Sugar Land, TX 77479
                                                                                                       Not listed. Explain

 4.2       Stephens, PLLC
           2616 South Loop Way Suite 210                                                         Line      3.7
           Houston, TX 77054
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.         $                          0.00
 5b. Total claims from Part 2                                                                        5b.    +    $                    367,834.69
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.         $                      367,834.69




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
